815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth I. WISE, Defendant-Appellant.
No. 86-3696.
United States Court of Appeals, Sixth Circuit.
March 24, 1987.

1
Before JONES, Circuit Judge, BROWN, Senior Circuit Judge, and RUBIN, District Judge.*

ORDER

2
This matter is before the Court upon consideration of the motion of appellant's appointed counsel to withdraw on appeal.  Counsel has submitted a brief pursuant to Rule 12(d)(3), Rules of the Sixth Circuit.  This case has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the motion and the record, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Appellant contends that the district court lacked jurisdiction to proceed against him for willful failure to file federal income tax returns.  However, subject matter jurisdiction is within the district court pursuant to 18 U.S.C. Sec. 3231.   See United States v. McMullen, 755 F.2d 65, 67 (6th Cir.1984) (per curiam ), cert. denied, 106 S. Ct. 92 (1985).  Further, the district court had personal jurisdiction over appellant.   See Frisbie v. Collins, 342 U.S. 519 (1952);  United States v. Studley, 783 F.2d 934 (9th Cir.1986).  The district court therefore properly denied appellant's motion to dismiss the indictment and correctly exercised its jurisdiction.


4
For these reasons, and for the reasons stated by the district court in its order denying appellant's motion to dismiss the indictment, counsel's motion to withdraw is granted, and the judgment of the district court is affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, U.S. District Judge for the Southern District of Ohio, sitting by designation